17‐424‐cv 
Kiobel v. Cravath, Swain & Moore, LLP. 
 
                                           United States Court of Appeals
                                               for the Second Circuit
                                                                
                                         AUGUST TERM 2017 
                                           No. 17‐424‐cv 
                                                    
                                                    
                   ESTHER KIOBEL, BY HER ATTORNEY‐IN‐FACT CHANNA SAMKALDEN, 
                                                    
                                         Petitioner‐Appellee, 
                                                    
                                                  v. 
                                                    
                                  CRAVATH, SWAINE & MOORE LLP 
                                                    
                                       Respondent‐Appellant.1 
                                                    
                                                    
                                    ARGUED: SEPTEMBER 12, 2017 
                                       DECIDED: JULY 10, 2018 
                                                    
 

     Before:             JACOBS, CABRANES, AND WESLEY, Circuit Judges. 
 
     Petitioner‐Appellee Esther Kiobel seeks documents belonging to Royal 
Dutch Shell (a foreign company) from Shell’s United States counsel, Respondent‐
Appellant Cravath, Swaine & Moore LLP.  The documents were transferred to 
Cravath for the purpose of responding to discovery requests in a prior case over 
which the court was ultimately found to lack jurisdiction.  The United States 
                                                            
1    The Clerk of Court is respectfully directed to amend the official caption as set forth above.  
                                                               1 
 
District Court for the Southern District of New York (Hellerstein, J.) granted 
Kiobel’s petition seeking leave to subpoena Cravath.  We reverse: it is an abuse of 
discretion for a district court to grant a 28 U.S.C. § 1782 petition where the 
documents sought from a foreign company’s U.S. counsel would be 
“unreachable in a foreign country,” because this threatens to jeopardize “the 
policy of promoting open communications between lawyers and their clients.”  
Application of Sarrio, S.A., 119 F.3d 143, 146 (2d Cir. 1997). 
                                    
                                         RICHARD L. HERZ, (Marco Simons, 
                                         Alison Borochoff‐Porte, on the brief) 
                                         EarthRights International, Washington, 
                                         D.C., for Appellee Esther Kiobel.       
                                                 
                                         NEAL KUMAR KATYAL, (Jessica L. 
                                         Ellsworth, Sean Marotta, Eugene A. 
                                         Sokoloff, Hogan Lovells US LLP, 
                                         Washington, D.C.; Lauren A. Moskowitz, 
                                         Cravath, Swaine & Moore LLP., New York, 
                                         N.Y., on the brief), for Appellant Cravath, 
                                         Swaine & Moore LLP.   
                                          
                                         John P. Elwood, Vinson & Elkins LLP, 
                                         Washington, D.C. (Zachary Howe, Vinson 
                                         & Elkins, Houston, T.X.; Kathryn 
                                         Comerford Todd, Sheldon Gilbert, United 
                                         States Chamber of Commerce National 
                                         Chamber Litigation Center, Washington, 
                                         D.C.; Amar Sarwal, Association of 
                                         Corporate Counsel, Washington, D.C.), for 
                                         Amicus Curiae the Chamber of Commerce 
                                         of the United States of America, 
                                         Association of Corporate Counsel, National 
                                         Association of Manufacturers. 
                                          


                                         2 
 
                                       Joseph E. Neuhaus, Sullivan & Cromwell 
                                       LLP, New York, N.Y. (Richard L. 
                                       Mattiaccio, the New York City Bar 
                                       Association, New York, N.Y.), for Amicus 
                                       Curiae New York City Bar Association. 
                                              
                                                          
 
JACOBS, Circuit Judge: 
 
       Petitioner‐Appellee Esther Kiobel filed a petition in the United States 
District Court for the Southern District of New York to subpoena documents 
under 28 U.S.C. § 1782 from Respondent‐Appellant Cravath, Swaine & Moore 
LLP (“Cravath”), in aid of her lawsuit against Royal Dutch Shell (“Shell”) in the 
Netherlands.  Cravath is holding the documents because it represented Shell in 
prior litigation brought by Kiobel against Shell in that district.  It was ultimately 
decided that United States courts lacked jurisdiction over that suit.  See Kiobel v. 
Royal Dutch Petroleum Co., 621 F.3d 111 (2d Cir. 2010), affʹd, 569 U.S. 108 (2013).   
        
       On this appeal from the district court’s grant of Kiobel’s petition, Cravath 
argues (1) that the district court lacked jurisdiction under Section 1782 to grant 
the petition, and (2) that in any event, it was an abuse of discretion to do so.  
        
       We conclude that while the district court had jurisdiction over Kiobel’s 
petition, it was an abuse of discretion to grant it.  As we cautioned in Application 
of Sarrio, S.A., 119 F.3d 143 (2d Cir. 1997), an order compelling American counsel 
to deliver documents that would not be discoverable abroad, and that are in 
counsel’s hands solely because they were sent to the United States for the 
purpose of American litigation, would jeopardize “the policy of promoting open 
communications between lawyers and their clients.”  Id. at 146. 
 
                                            I 
        
       In 2002, Kiobel and eleven other Nigerian plaintiffs brought suit in the 
Southern District of New York against four defendants affiliated with Shell.  See 
                                         3 
 
Kiobel v. Royal Dutch Petroleum Co., 456 F. Supp. 2d 457 (S.D.N.Y. 2006), affʹd in 
part, revʹd in part, 621 F.3d 111 (2d Cir. 2010), affʹd, 569 U.S. 108 (2013).  Kiobel 
invoked the district court’s jurisdiction under the Alien Tort Statute, 28 U.S.C. § 
1350, and alleged that the defendants were complicit in human rights abuses in 
Nigeria.  
         
        For the purpose of pretrial discovery, the district court consolidated 
Kiobel’s case with other Alien Tort Statute cases arising out of the same events in 
Nigeria, the Wiwa cases.  See Wiwa v. Royal Dutch Petroleum Co., 226 F.3d 88 
(2d Cir. 2000).  The consolidated cases generated a large volume of discovery, 
including depositions and documents.  The discovery materials were subject to a 
stipulated confidentiality order entered into in the Wiwa cases, and signed by 
Kiobel.  Most of the documents produced by Shell were marked “confidential,” 
meaning that they were to be used “solely for purposes” of the then‐pending 
Kiobel and Wiwa litigations.  Joint App’x at 58‐59, 74.  The parties agreed to 
destroy or return each other’s confidential material not later than thirty days 
after the respective cases’ conclusions, and that the order would survive the end 
of litigation.  Any de‐designation of confidential documents or modification of 
the confidentiality order required agreement by the parties to the confidentiality 
order, or could be ordered by the district court.  Cravath attorneys signed the 
stipulation in their capacity as Shell’s counsel.   
 
        After consolidation, the Wiwa cases were settled.  In Kiobel, the district 
court dismissed some of the claims under the Alien Tort Statute for lack of 
subject‐matter jurisdiction, and we dismissed the suit in full for lack of subject‐
matter jurisdiction.  Kiobel, 621 F.3d at 149.  The Supreme Court, observing that 
“all the relevant conduct took place outside the United States,” affirmed on the 
ground “that the presumption against extraterritoriality applies to claims under 
the” Alien Tort Statute.  Kiobel, 569 U.S. at 124. 
 
        Years after the Supreme Court’s decision, Kiobel prepared to file suit 
against Shell in the Netherlands, advancing the same allegations made in her 
Alien Tort Statute suit.  Kiobel now wants to deploy the discovery from her 
American litigation in her Dutch lawsuit, but is impeded by the confidentiality 
order which limits its use to only the U.S. Kiobel and Wiwa Alien Tort Statute 
                                          4 
 
cases.  On October 12, 2016, Kiobel filed the pending Section 1782 petition to 
subpoeana Cravath and obtain “[a]ll deposition transcripts from the Kiobel and 
Wiwa cases,” as well as “[a]ll discovery documents and communications 
produced to the plaintiffs by Shell and other defendants in Kiobel and the Wiwa 
cases.”  Joint App’x at 10.   
 
       Section 1782 “provide[s] federal‐court assistance in gathering evidence for 
use in foreign tribunals.”  Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 
241, 247 (2004).  The pertinent statutory text is as follows: 
        
              The district court of the district in which a person resides or is found 
              may order him to give his testimony or statement or to produce a 
              document or other thing for use in a proceeding in a foreign or 
              international tribunal, including criminal investigations conducted 
              before formal accusation.  The order may be made . . . upon the 
              application of any interested person and may direct that the 
              testimony or statement be given, or the document or other thing be 
              produced, before a person appointed by the court . . . . To the extent 
              that the order does not prescribe otherwise, the testimony or 
              statement shall be taken, and the document or other thing produced, 
              in accordance with the Federal Rules of Civil Procedure.  A person 
              may not be compelled to give his testimony or statement or to 
              produce a document or other thing in violation of any legally 
              applicable privilege. 
               
28 U.S.C. § 1782(a).  Section 1782 states that a court “may order” such discovery; 
so even if a court has jurisdiction under the statute to grant a petition, the 
decision to grant it is discretionary.  See In re Metallgesellschaft, 121 F.3d 77, 79 
(2d Cir. 1997) (“The permissive language of § 1782 vests district courts with 
discretion to grant, limit, or deny discovery.”); see also In re Esses, 101 F.3d 873, 
875 (2d Cir. 1996) (per curiam) (“A review of a district courtʹs decision under  
§ 1782, therefore, has two components: the first, as a matter of law, is whether the 
district court erred in its interpretation of the language of the statute and, if not, 
the second is whether the district courtʹs decision to grant discovery on the facts 
before it was in excess of its discretion.”). 
                                          5 
 
 
       Kiobel argued that the documents that Cravath holds for Shell are needed 
to prepare her case because Dutch courts require a higher evidentiary standard 
at the filing stage than do U.S. courts.2  Further, rather than starting discovery 
from scratch after over ten years in U.S. courts, access to the prior discovered 
materials is said to be the most efficient course of action.  Kiobel did not 
subpoena Shell, only Cravath. 
        
       The district court agreed with Kiobel.  After oral argument on December 
20, 2016, the district court found that the cheapest and easiest thing to do was to 
grant Kiobel’s petition and get the documents from Cravath.  In view of the 
existing confidentiality order, Kiobel was directed to represent that the 
documents would only be used for drafting court papers in the contemplated 
Dutch proceedings, not for publicity, and the parties were required to sign a new 
stipulation.  The parties complied with the court’s directive, though Cravath 
advised that, under the terms of the prior stipulation, it lacked authority to de‐
designate documents because it was not a party to the original Alien Tort Statute 
suit, and Shell was not before the court.   
        
       Under the new stipulation, Shell has no right to enforce a breach of 
confidentiality.  In the event of disputes, Cravath and Kiobel can return to the 
district court, but because the district court has no authority over proceedings in 
the foreign forum, the parties may only “request” confidential treatment for the 
documents in the Netherlands.  Joint App’x at 241.  
        
       The district court’s subsequent opinion first concluded that it had 
jurisdiction to consider Kiobel’s petition.  The court rejected Cravath’s argument 

                                                            
2 A declaration from Kiobel’s Dutch attorney stated that the Dutch court system 
has no procedure for the preparatory phase of a case, so he “must complete” the 
collection of evidence prior to filing the writ of summons.  Joint App’x at 86.  
Once a lawsuit is pending, Kiobel can then submit additional evidence, and can 
file an “exhibition request” to gain discovery, though this is time consuming and, 
in the view of Kiobel’s counsel, unnecessary since the pertinent evidence is 
already available in the U.S.  Id. 
                                           6 
 
that it was not the real party from whom discovery was sought, deeming it 
irrelevant because Section 1782 asks only whether the respondent resides in the 
district in which discovery is sought, as Cravath does.  Finding that it had 
jurisdiction to consider Kiobel’s petition, the district court granted it because 
Kiobel required the documents to file suit, and it would not be burdensome for 
Cravath to provide them. 
 
        On appeal, Cravath challenges both the district court’s finding that it had 
jurisdiction and its discretionary grant of the petition.  As to jurisdiction, Cravath 
argues, inter alia, that: the documents Kiobel seeks belong to Shell; Cravath holds 
them only as counsel; and Shell neither resides nor is found in the Southern 
District of New York.  As to the discretionary grant of the petition, Cravath 
argues: that Kiobel’s petition is an attempted end‐run around the more limited 
discovery procedures of the Netherlands where Shell is found and being sued; 
and granting discovery of materials Shell produced in reliance on confidentiality 
orders in prior litigation would undermine confidence in court protective orders.  
 
                                             II 
  
        A district court possesses jurisdiction to grant a Section 1782 petition if:  
         
              (1) . . . the person from whom discovery is sought reside[s] (or [is] 
              found) in the district of the district court to which the application is 
              made, (2) . . . the discovery [is] for use in a proceeding before a 
              foreign tribunal, and (3). . . the application [is] made by a foreign or 
              international tribunal or any interested person.  
 
Esses, 101 F.3d at 875 (internal quotation marks omitted).   We review de novo a 
district court’s ruling that a petition satisfies Section 1782’s jurisdictional 
requirements.  See Certain Funds, Accounts and/or Inv. Vehicles v. KPMG, 
L.L.P., 798 F.3d 113, 117 (2d Cir. 2015).  Cravath’s statutory challenge on appeal is 
only to the first jurisdictional requirement. 
 
        The district court observed that Cravath unsuccessfully made the 
argument that a foreign client (Deutsche Telekom) and not Cravath was the 
                                          7 
 
actual party from which discovery was sought in In re Schmitz, 259 F. Supp. 2d 
294 (S.D.N.Y. 2003).  Schmitz ruled that “[a]pplication of section 1782 does not 
involve an analysis of . . . why a respondent has the documents.  It is sufficient 
that respondents reside in this district[.]ʺ  Id. at 296. 
        
       The district court also relied on Ratliff v. Davis Polk & Wardwell, 354 F.3d 
165, 170‐71 (2d Cir. 2003), which ruled discoverable under Section 1782 
documents that were held by a law firm in the U.S. on behalf of a foreign client 
and voluntarily produced to a third party.  The district court drew an analogy 
between Shell’s previous production of documents to Kiobel and the previous 
production (to the SEC) in Ratliff.  Lastly, the district court relied on Federal 
Rules of Civil Procedure 34(a)(1) and 45(1)(A)(iii) for the proposition that 
“relevant documents within the ‘possession, custody, or control’ of the recipient 
of a discovery request are generally discoverable, regardless of who owns or 
created those documents.”  Joint App’x at 280.  
        
       On appeal, Cravath raises two jurisdictional challenges:   
        
           Since jurisdiction under Section 1782 is subject to established limits 
          on federal courts’ power to compel production of privileged materials, 
          a district court cannot order a law firm to produce client documents 
          that would fall beyond the statutory reach of a subpoena if the 
          documents had instead been maintained by the client.  Since documents 
          here are not discoverable from Shell at this stage under both the 
          protective order and the Netherlands’ more restrictive discovery 
          practices, they are similarly not discoverable from Cravath.   
           
           A court cannot compel a law firm to produce a client’s documents 
          when (as here) the client is not subject to the court’s personal 
          jurisdiction.   
               
We are not persuaded.  
 
       The first statutory requirement for jurisdiction is that the “person from 
whom discovery is sought resides or is found in the district of the district court 
                                         8 
 
to which the application is made.”  Schmitz v. Bernstein Liebhard & Lifshitz, 
LLP, 376 F.3d 79, 83 (2d Cir. 2004) (alteration and internal quotation marks 
omitted).  There is no express mandate to consider a principal‐agent relationship, 
or whether documents being held by the subpoenaed party belong to a foreign 
party.  See Mees v. Buiter, 793 F.3d 291, 298 (2d Cir. 2015) (“in several other 
contexts we and the Supreme Court have declined to read into [Section 1782] 
requirements that are not rooted in its text”).  A law firm’s representation of a 
foreign client is a factor worth considering; but it is a discretionary factor, not a 
jurisdictional requirement.  Schmitz, 376 F.3d at 85.  The district court correctly 
determined that it possessed jurisdiction over Kiobel’s petition.   
 
                                           III 
               
       Once a district court is assured that it has jurisdiction over the petition, it 
“may grant discovery under § 1782 in its discretion.”  Mees, 793 F.3d at 297 
(internal citation omitted).  We review the decision to grant a Section 1782 
petition for abuse of discretion.  See In re Edelman, 295 F.3d 171, 175 (2d Cir. 
2002).  
        
       To guide district courts in the decision to grant a Section 1782 petition, the 
Supreme Court in Intel, 542 U.S. 241, discussed non‐exclusive factors (the “Intel 
factors”) to be considered in light of the “twin aims” of Section 1782: “providing 
efficient means of assistance to participants in international litigation in our 
federal courts and encouraging foreign countries by example to provide similar 
means of assistance to our courts.”  Metallgesellschaft, 121 F.3d at 79 (internal 
quotation marks omitted).  The four Intel factors are:  
        
       (1) whether “the person from whom discovery is sought is a participant in 
       the foreign proceeding,” in which event “the need for § 1782(a) aid 
       generally is not as apparent as it ordinarily is when evidence is sought 
       from a nonparticipant in the matter arising abroad”;  
       




                                          9 
 
        (2) “the nature of the foreign tribunal, the character of the proceedings 
        underway abroad, and the receptivity of the foreign government or the 
        court or agency abroad to U.S. federal‐court judicial assistance”;  
         
        (3) “whether the § 1782(a) request conceals an attempt to circumvent 
        foreign proof‐gathering restrictions or other policies of a foreign country or 
        the United States”; and  
         
        (4) whether the request is “unduly intrusive or burdensome.”   
         
Intel, 542 U.S. at 264‐265.    
 
        The district court determined that Kiobel’s petition should be granted 
because: Cravath is not a party to the Dutch litigation; not all of the documents 
Kiobel sought were likely to be still in Shell’s possession over a decade after 
litigation began in the U.S.; the Netherlands does not prohibit or restrict parties 
from gathering evidence similar to what is sought from Cravath in the U.S., and 
there was no evidence that the courts of the Netherlands would be unreceptive to 
U.S. discovery; and the production would be minimally burdensome for 
Cravath.  
         
        Cravath contends on appeal that the district court abused its discretion 
because: the petition in effect seeks discovery from Shell, which is subject to 
jurisdiction in the foreign tribunal; use of a Section 1782 petition to discover these 
documents is opposed by the Netherlands; the petition attempts to circumvent 
the more limited Dutch rules of discovery; and the petition threatens the 
confidentiality of the materials sought.  
         
        We conclude that the district court erred in its analysis and application of 
the four Intel factors.  As the district court acknowledged in its opinion, under 
existing precedent in this Circuit, when the real party from whom documents are 
sought (here, Shell) is involved in foreign proceedings, the first Intel factor 
counsels against granting a Section 1782 petition seeking documents from U.S. 
counsel for the foreign company.  See Schmitz, 376 F.3d at 85 (“Although 
technically the respondent in the district court was Cravath, for all intents and 
                                          10 
 
purposes petitioners are seeking discovery from DT, their opponent in the 
German litigation.  Intel suggests that because DT is a participant in the German 
litigation subject to German court jurisdiction, petitionerʹs need for § 1782 help ‘is 
not as apparent as it ordinarily is when evidence is sought from a nonparticipant 
in the matter arising abroad.’” (quoting Intel, 542 U.S. at 264)).  Further, under 
the third Intel factor, statements made by Kiobel’s counsel demonstrate that 
Kiobel is trying to circumvent the Netherlands’ more restrictive discovery 
practices, which is why they are seeking to gather discovery from Cravath in the 
U.S.3  
         
        The Intel factors are not to be applied mechanically.  A district court 
should also take into account any other pertinent issues arising from the facts of 
the particular dispute.  See Intel, 542 U.S. at 264‐65 (“We note below factors that 
bear consideration in ruling on a § 1782(a) request . . . . We decline, at this 
juncture, to adopt supervisory rules.  Any such endeavor at least should await 
further experience with § 1782(a) applications in the lower courts.”).  Looking at 
the facts of this dispute reinforces our conclusion that the district court abused its 
discretion in granting the petition.  We consider in particular two cases that 
analyzed Section 1782 petitions seeking documents from U.S. legal counsel: 
Sarrio, 119 F.3d 143 and Ratliff, 354 F.3d 165.  
         
        Sarrio militates in favor of the right of Cravath to invoke its client’s rights 
under the confidentiality order.  In Sarrio, the plaintiff in a foreign lawsuit filed a 
Section 1782 petition to discover documents of the opposing party from Chase 
Bank.  The Bank, which held the documents in its capacity as a lender to the 
defendant, had sent the documents to the U.S. for review by its in‐house counsel.  
The district court’s denial of the petition was reversed on appeal after Chase 
withdrew its claim of attorney‐client privilege.  But Sarrio’s discussion of 

                                                            
3 In a declaration, Kiobel’s counsel stated that while Kiobel may “request” copies 
of documents from Shell under section 843a of the Dutch Code of Civil 
Procedure, “it is hardly possible for a party to obtain evidence from another 
party pre‐trial” in the Netherlands.  Joint App’x at 196.  So to bypass Dutch 
discovery restrictions and gain access to documents she could not otherwise 
acquire, Kiobel is turning to Section 1782.   
                                          11 
 
privilege in the Section 1782 context is instructive.  Sarrio followed Fisher v. 
United States, 425 U.S. 391 (1976), which determined that when a client is 
privileged from producing documents, so too is the client’s counsel.  Id. at 404.  
Building on this, Sarrio explained that while “Fisher was expressed in terms of . . 
. common law or constitutional privilege,” its reasoning also applied to protect a 
foreign party’s documents that are not amenable to a subpoena in the hands of 
the foreign party, even if the court can subpoena the documents from the foreign 
party’s U.S. counsel under Section 1782.  Sarrio, 119 F.3d at 146.  This is because 
the principle articulated in Fisher: 
        
              arose from the policy of promoting open communications between 
              lawyers and their clients.  That policy would be jeopardized if 
              documents unreachable in a foreign country became discoverable 
              because the person holding the documents sent them to a lawyer in 
              the United States for advice as to whether they were subject to 
              production. 
               
Id.   
 
       Ratliff followed Sarrio.  U.S. plaintiffs suing a Dutch company for 
securities fraud in the U.S. sought documents from the defendant’s accounting 
firm in the Netherlands.  Ratliff, 354 F.3d at 167.  When the Dutch court denied 
access, the plaintiffs invoked Section 1782 to obtain the documents from the 
accounting firm’s U.S. counsel, Davis Polk & Wardwell.  Id.  The documents 
sought had previously been voluntarily turned over to the Securities and 
Exchange Commission.  Id.  In response to the petition, Davis Polk argued that 
documents cannot be subpoenaed from counsel if the court does not have 
jurisdiction over the owner.  Id.  The district court agreed and denied the 
petition. 
 
       When Davis Polk on appeal relinquished its claim of privilege, it was 
unclear whether the disclaimed privilege was attorney‐client privilege or “the 
protection discussed in Sarrio that would protect documents regardless of their 
content.”  Id. at 170.  The issue as to which privilege was relinquished was 
obviated, however, because the accounting firm had voluntarily authorized 
                                        12 
 
Davis Polk to disclose the documents to a third party, making the documents 
unprotected from discovery and thus amenable to a Section 1782 petition.  
 
        Therefore, although our Court in Ratliff held that Davis Polk was subject to 
appellant’s subpoena, Ratliff did not disturb Sarrio’s suggestion that a district 
court should not exercise its discretion to grant a Section 1782 petition for 
documents held by a U.S. law firm in its role as counsel for a foreign client if the 
documents are undiscoverable from the client abroad, because this would 
disturb attorney‐client communications and relations.  Sarrio, 119 F.3d at 146; 
Ratliff, 354 F.3d at 170.   
 
        Moreover, Ratliff’s holding that third‐party disclosure vitiated Davis 
Polk’s privilege argument does not apply in this case.  Although Shell produced 
the documents at issue to its adversaries in the Alien Tort Statute litigation, that 
disclosure was not “public,” as the Ratliff court found E&Y’s disclosure in that 
case to have been.  See Ratliff, 354 F.3d at 170 (“In light of the strong policy 
considerations favoring full and complete discovery we are hard pressed to 
suppress documents that have already seen the bright light of public 
disclosure.”).  Rather, Shell disclosed the documents under a confidentiality 
order that expressly barred Kiobel from using the documents in any other 
litigation.  As a practical matter, the combination of the confidentiality order and 
the more restrictive Dutch discovery practices makes the documents at issue 
undiscoverable from Shell in the Netherlands.  To now modify the 
confidentiality order that Shell and Kiobel agreed to, and thereby provide access 
to the documents, would be perilous for multiple reasons, a feature of this case 
that makes it extraordinary, and possibly unique.   
         
        To begin, the district court’s ruling would undermine confidence in 
protective orders.  Protective orders “serve the vital function . . . of secur[ing] the 
just, speedy, and inexpensive determination of civil disputes . . . by encouraging 
full disclosure of all evidence that might conceivably be relevant.  This objective 
represents the cornerstone of our administration of civil justice.”  S.E.C. v. 
TheStreet.Com, 273 F.3d 222, 229 (2d Cir. 2001) (internal quotation marks 
omitted, alterations in original).  Without protective orders, “litigants would be 
subject to needless annoyance, embarrassment, oppression, or undue burden or 
                                          13 
 
expense.”  Id. (internal quotation marks omitted).  This is why there is “a strong 
presumption against the modification of a protective order,” and why, “absent a 
showing of improvidence in the grant of [the] order or some extraordinary 
circumstance or compelling need,” we should not countenance such 
modifications.  Id. at 229 (alteration in original).  The decision to alter the 
confidentiality order without Shell’s participation, and without considering the 
costs of disclosure to Shell, makes this case exceptional, and mandates reversal.  
See Mees, 793 F.3d at 302 (explaining that under Intel, district courts should 
apply the standard from Federal Rule of Civil Procedure 26 to assess when a 
discovery request is unduly burdensome); see also In re Catalyst Managerial 
Servs., DMCC, 680 Fed. App’x 37, 39 & n.1 (2d Cir. 2017) (discussing a party’s 
argument about the burdens of discovery on a third‐party putative foreign 
defendant in the context of the fourth Intel factor).   
        
       Moreover, Kiobel did not (presumably because she cannot) provide the 
U.S. courts with assurance that Dutch courts will enforce the protective orders 
that safeguard the confidentiality of Shell’s documents.  It is perilous to override 
the confidentiality order; doing so would inhibit foreign companies from 
producing documents to U.S. law firms, even under a confidentiality order, lest 
Section 1782 become a workaround to gain discovery.  This would entail several 
unintended consequences. 
        
       The Supreme Court has stressed the need for “full and frank 
communication between attorneys and their clients,” which “promote[s] broader 
public interests in the observance of law and administration of justice.”  Upjohn 
Co. v. United States, 449 U.S. 383, 389 (1981); see also In re Grand Jury Subpoena 
Duces Tecum Dated Sept. 15, 1983, 731 F.2d 1032, 1036–37 (2d Cir. 1984) (“The 
availability of sound legal advice inures to the benefit not only of the client who 
wishes to know his options and responsibilities in given circumstances, but also 
of the public which is entitled to compliance with the ever growing and 
increasingly complex body of public law.”).  If foreign clients have reason to fear 
disclosing all pertinent documents to U.S. counsel, the likely results are bad legal 
advice to the client, and harm to our system of litigation.  
        


                                         14 
 
       In order to avoid potential disclosure issues under Section 1782, U.S. law 
firms with foreign clients may be forced to store documents and servers abroad, 
which would result in excessive costs to law firms and clients.  Alternatively, 
U.S. law firms may have to return documents to foreign clients (or destroy them) 
as soon as litigation concludes.  As amicus the New York City Bar Association 
notes, its Ethics Opinion 780 states that law firms have an interest in retaining 
documents where needed to protect themselves from accusations of wrongful 
conduct.  So U.S. law firms may be harmed if they must destroy or return a 
foreign client’s documents as soon as possible once a proceeding is completed.  
Or foreign entities may simply be less willing to engage with U.S. law firms.  
         
       Therefore, in light of the Intel factors, the respect owed to confidentiality 
orders, and the concerns for lawyer‐client relations raised in Sarrio, the district 
court abused its discretion in granting Kiobel’s petition.  
        
                                           * * * 
                                               
       The order of the district court is REVERSED. We REMAND for the district 
court to revise its order to conform with this opinion.  




                                         15